Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed September 23, 2021.
Claims 1, 51-59, and 70 have been amended.
Claims 1, 51-59, and 70 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 52-58, and 70 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation "said client module and/or said server module” in determining and conveying portions of the claim. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the claim recites the limitation "said dominant reference value” in conveying portion of the claim. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 52, the claim recites “spiritual insight input represents the human spirit or soul”, a human spirit or soul are indeterminate terms which render limitations indefinite. Accordingly, 
Regarding claim 52, the claim recites the limitation "said emotional state input … said reasoned input … said location information input … said physical awareness input” in lines 1, 2, 3, and 4 of claim. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 53, the claim recites the limitation "said emotional state input” in lines 2 and 4 of claim. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 54, the claim recites the limitation "said reasoned input” in lines 2 and 4 of claim. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 55, the claim recites the limitation "said physical awareness input” in lines 2 and 4 of claim. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 56, the claim recites the limitation "said location information” in lines 2 and 4 of claim. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 57, the claim recites the limitation "said spiritual insight input … said reasoned input” in lines 2 and 4 of claim. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 58, the claim recites the limitation "said consciousness input” in identifying, extracting, assigning, determining, and identifying a total portions of the claim. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 70, the claim recites the limitation "said client module and/or said server module" in determining and conveying portions of the claim. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 70, the claim recites the limitation "said dominant reference value” in conveying portion of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 51, 58, 59, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Guzak et al. (US Publication 2011/0040155 A1) in further view of Gansca et al. (US Publication 2014/0215351 A1) and Albouyeh et al. (US Publication 2017/0344225 A1).
Regarding claim 1, Guzak teaches a method of generating a visual consciousness representation affect, said method comprising: 
receiving, from memory of a client device and/or a server, one or more shares originating from one or more users … a client device application presented on one or more client devices (a method and computer program product for incorporating human emotions in a computing environment. In this aspect, sensory inputs of a user can be received by a computing device … the input 122 can include voice input, which is processed in accordance with a set of one or more voice recognition and/or voice analysis programs)([[0005], [0042], shared voice input is received from client devices);
receiving, from memory of a client device and/or a server, a non-biological input not originating from one or more of said users and said non-biological input originating from a device or a module (input manually entered by a user via a peripheral (keyboard, mouse, microphone, etc.), and other environmental inputs (e.g., video, audio, etc.) gathered by capture devices)([0010]); 
calculating, using a server and/or said client device and based on said one or more said shares and said non-biological input, a dominant category of one or more of said shares and said non-biological input (Results from each sensory channel can be aggregated to determine a current emotional state of a user … The sensory aggregator 132 can use the input 124 to generate standardized emotion data 126, which an emotion data consumer 134 utilizes to produce emotion adjusted output 128 presentable upon output device 135 … The input/output 122-128 can include numerous attributes defining a data instance. These attributes can include an input category … and the like)([0010], [0021], and [0047]);
determining, using said client module on said client device and/or said server module on said server and based on one or more of said shares and said non-biological input, an intensity of said dominant category of one or more of said shares and said non-biological input (The input/output 122-128 can include numerous attributes defining a data instance. These attributes can include input category … a value, strength … and the like)([0047]);
storing, in memory of said server and/or said client device, said dominant category of one or more of said shares and said non-biological input, an intensity of said dominant category (For each user, historical data 124, 126 can be maintained)([0058]);
conveying, using said client module and/or said server module, said dominant category of one or more of said shares and said dominant reference value associated with said dominant category from said client device and/or said server (The input/output 122-128 can include numerous attributes defining a data instance. These attributes can include an input category, name/identifier … and the like)([0047]; attributes including a category and reference value (i.e. name/identifier) are conveyed from client devices);
visually presenting, on said display interface of said plurality of client devices, one or more of said shares and said visual consciousness affect representation corresponding to one or more of said shares … wherein said consciousness affect representation is based on said dominant category of one or more of said shares posted on … said client device application, wherein said visual consciousness affect is chosen from a group comprising color, weather pattern, image, and animation (The emotion dimension values from each of the sensory channels can be aggregated to generate at least one emotion datum value, which is a standards-defined value for an emotional characteristic of the user ... The output handler 254 can alter application output based upon datum 126. For example, handler 254 can generate text, images, sounds, and the like that correspond to a given emotion datum 126)([0005] and [0061]).
 Guzak differs from the claim in that Guzak fails to teach the shares are posted on a website, each of said shares contains submissions and an intensity information accompanying each of said submissions, conveying dominant category of said shares to said website and/or said client device application presented on a plurality of said client devices, and visually presenting a visual consciousness affect representation corresponding to said shares, wherein said visual consciousness affect representation appears adjacent to said shares and is based on said dominant category of said shares posted on said website and/or said client device application. However, shares originating from users and posted on a website or application (i.e. social web page or networking application), each share containing submission and accompanying intensity information, conveying dominant category of said shares to said website and/or said client device application presented on a plurality of said client devices, wherein said visual consciousness affect representation appears adjacent to said shares and is based on said dominant category of said shares posted on said website and/or said client device application is taught by Gansca (Referring now to FIG. 2( b), a user may scroll down in the list of topics until a user reaches a topic of interest 224, for example, “Working on xmas.” ...  In FIG. 2( c), a sentiment thermometer 272 is provided to a user. The meaning (e.g., sentiment associated) with each color in the sentiment thermometer 272 is identical to the meaning (e.g., sentiment associated) with each color in the graphical object 122 ...  The user may scroll upwards (FIG. 2( d)) or downwards (FIG. 2( e)) from the view shown in FIG. 2( c) to choose a desired color to be associated with the selected topic 224 ... A different sentiment is associated with each color to facilitate the expression of varying degrees of positive and negative (or neutral) sentiment ... As shown in FIG. 2( e), a user may select, for example, the color dark blue (237) ... the user is taken to a screen shot 239 shown in FIG. 2( f), where the user may leave an optional narrative, for example, regarding the selected topic 224, in field 242 ... Clicking on the entry 236 takes a user to a screen where the entry 236 is displayed, along with any comments 252 and/or likes 256 the entry 236, as shown in FIG. 2( i) ... In some embodiments, the users may express their sentiment via any platform, including but not limited to, social networking applications, web page, smartphone application, text message, and any other platform where a user has the ability to make a color selection)([0078], [0081], [0084], [0090]; Figures 2a-2i – an exemplary embodiment of a user sharing submissions and associated intensity to a social network to be conveyed to other users is shown, the affect representation (i.e. sentiment associated with dark blue) is presented adjacent to the “So not fun!” share). The examiner notes Guzak and Gansca teach a method for generating output based on user’s consciousness affect. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the consciousness representation of Guzak to include the sharing of Gansca such that the method shares submissions to a social network to convey user’s consciousness affect. One would be motivated to make such a combination to provide the advantage of allowing a user to express their opinion in a worldwide computing environment.
The combination of Guzak-Gansca fails to teach said visual consciousness affect representation is a predetermined size depending upon said calculated value obtained from intensity of said dominant category. However, a visual consciousness affect representation being predetermined size based upon a calculated value obtained from intensity of a dominant category is taught by Albouyeh (the visual characteristics of the visual indicators may be altered to convey the sentiment ... Visual characteristics of the visual indicators may include icon size, icon shape, icon color, icon labels, icon patterns, icon borders, and so forth)([0037]; sentiment is calculated value of intensity of a category). The examiner notes Guzak, Gansca, and Albouyeh teach a method for generating output based on user’s consciousness affect. As 
Regarding claim 51, Guzak-Gansca-Albouyeh teach the method of generating a visual consciousness affect representation of claim 1, further comprising visually and/or audibly presenting said consciousness affect representation on said client device (Guzak - The output handler 254 can alter application output based upon datum 126. For example, handler 254 can generate text, images, sounds, and the like that correspond to a given emotion datum 126)([0061]).
Regarding claim 58, Guzak-Gansca-Albouyeh teach the method of generating a visual consciousness affect representation of claim 1, wherein said calculating comprises: 
identifying, in said consciousness input and said non-biological input, information relating to one or more consciousness input types (Guzak - The input/output 122-128 can include numerous attributes defining a data instance)([0047]); 
extracting, from said information relating to one or more of said consciousness input types, information relating to one or more categories of each of said consciousness input types ("categories") to generate a list identifying one or more extracted categories from each of said consciousness input and said non-biological input, and wherein each of said extracted categories is assigned a predetermined value that is at least in part based on said first intensity information or based on said second intensity information (Guzak - aggregator 132 can initially classify inputs 124  ... These attributes can include an input category ... a value, strength, a certainty, and the like)([0022] and [0047]; attributes of input include intensity information (e.g. strength) which is extracted, assigned value, and classified into categories of emotion); 
assigning, based on an age of said first consciousness input, a first contribution value to said consciousness input and assigning, based on an age of said non-biological input, a second contribution value to said non-biological input (Guzak - recent patterns can be taken into consideration by the sensory aggregator 132)([0023]); 
determining, for each of said consciousness input and said non-biological input, a category contribution value, which represents a contribution of said consciousness input and said first intensity information, or contribution of said non-biological input and said second intensity information, to each said extracted category present in said list, and wherein said category contribution value equals a product of said predetermined value assigned to each of said extracted categories and said first contribution value or said second contribution value (Guzak - Sensory aggregator 132 can include a dimension weighing aggregator 230 ... The dimension weighing aggregator 230 can weigh different emotion dimensions differently relatively to each other)([0055] and [0056]); 
adding each category contribution value to arrive at a total contribution value for each said category present in said list (Guzak - The sensory aggregator can combine and weigh the per channel inputs to produce aggregate emotional data)([0012]); and 
identifying a total contribution value of any of said categories from said list as the consciousness affect of said consciousness input and said non-biological input (Guzak - standardized emotion datum 126 result from combining positive and negative scores for a given standardized emotion element)([0022]; a contribution value (i.e. weight) is determined based on parameters (e.g. recency, strength, etc.), the value is reflected in a score and scores for each emotion are summed up to determine the total for positive and negative emotions, the total identifies an effect of input).
Regarding claim 59, Guzak-Gansca-Albouyeh teach the method of generating a visual consciousness affect representation of claim 58, wherein in said identifying, said categories, from said list, with highest total contribution value or said categories, in said list, with said highest and second highest total contribution values being identified as said consciousness affect of said consciousness input and said non-biological input (Guzak - standardized emotion datum 126 result from combining positive and negative scores for a given standardized emotion element and assessing whether the resultant score exceeds a previously established certainty threshold representing a minimal certainty required before an emotion element is established)([0022]; the highest score reflects the effect of input).
Regarding system claim 70, the claim generally corresponds to method claim 1 and recites similar features in system form; therefore, the claim is rejected under similar rational. 

Claims 52-57 are rejected under 35 U.S.C. 103 as being unpatentable over Guzak, Gansca, Albouyeh, and in further view of Kaleal (US Publication 2016/0086500 A1) and Gilley et al. (US Publication 2015/0004578 A1).
Regarding claim 52, Guzak-Gansca-Albouyeh teach the method as applied above, wherein said emotional state input represents an emotional state of said user (Guzak - metadata of the user input 181 can be evaluated to determine emotions of user 105 (e.g., typing pattern analysis, hand steadiness when manipulating a joystick/pointer, etc.))([0038]), said reasoned input represents an expression of said user (Guzak - the processed input 122 can include ... user's facial expressions)([0051]). 
Guzak-Gansca-Albouyeh differs from the claim in that Guzak-Gansca-Albouyeh fails to teach the input includes location information input representing location of said client devices and physical awareness input including one information, associated with said user and chosen from a group comprising general health information body type and biology awareness. However, Kaleal discloses of location information input representing location of said client devices (reception component 204 can receive information regarding a user's location using various known location determination techniques)([0082]) and physical awareness input including one information associated with a user and chosen from a group comprising general health information, body type and biology awareness (based on the information identifying the presence and/or status/level of various biomarkers, analysis component 212 can determine one or more characteristics associated with a state of a human body system of the user, such as whether the body system is in a healthy state or an unhealthy state)([0092]). The examiner notes Guzak, Gansca, Albouyeh, and Kaleal teach a method for generating output based on user’s consciousness affect. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the input of Guzak-Gansca-Albouyeh to include location information input and physical awareness input of Kaleal such that the method includes location input and physical awareness input in generating a visual consciousness affect representation. One would be motivated to make such a combination to provide the advantage of providing additional tangible types of inputs in determining consciousness affect.
The combination of Guzak-Gansca-Albouyeh-Kaleal fails to teach the input includes spiritual insight input representing the human spirit or soul. However, spiritual insight input representing the human spirit or soul is taught by Gilley (The lifestyle companion system also can interview the user about non-health related topics, e.g., spirituality/religion, identity (e.g., sense of belonging) ... career ... goals)([0044]). The examiner notes Guzak, Gansca, Albouyeh, Kaleal, and Gilley teach a method for generating output based on user’s consciousness affect. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the input of Guzak-Gansca-Albouyeh-Kaleal to include spiritual insight input of Gilley such that the method includes spiritual insight input in generating a visual consciousness affect representation. One would be motivated to make such a combination to provide the advantage of factoring in intangible input in determining consciousness affect.
Regarding claim 53, Guzak-Gansca-Albouyeh teach the method as applied above, wherein said emotional state input includes one category chosen from a group comprising love, no love, joy, sad, concerned, annoyed, trust, defiant, peaceful, aggressive, accept, reject, interested, distracted, optimistic and doubtful, and said emotional state input is not the same as reasoned input (Guzak - aggregator 132 can initially classify inputs 124 as being indicative of either positive emotions ... happy or ... negative emotions ... sad)([0022]; happy and sad are not the same as reasoned input (e.g. visual facial input)).
Guzak-Gansca-Albouyeh differs from the claim in that Guzak-Gansca-Albouyeh fails to teach the input is not the same as physical awareness input and location information input. However, Kaleal discloses of different physical awareness input (based on the information identifying the presence and/or status/level of various biomarkers, analysis component 212 can determine one or more characteristics associated with a state of a human body system of the user, such as whether the body system is in a healthy state or an unhealthy state)([0092]) and location information input (reception component 204 can receive information regarding a user's location using various known location determination techniques)([0082]). The examiner notes Guzak, Gansca, Albouyeh, and Kaleal teach a method for generating output based on user’s consciousness affect. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the input of Guzak-Gansca-Albouyeh to include location information input and physical awareness input of Kaleal such that the method includes location input and physical awareness input in generating a visual consciousness affect representation. One would be motivated to make such a combination to provide the advantage of providing additional tangible types of inputs in determining consciousness affect.
The combination of Guzak-Gansca-Albouyeh-Kaleal fails to teach the input is not the same as spiritual insight input. However, different spiritual insight input is taught by Gilley (The lifestyle companion system also can interview the user about non-health related topics, e.g., spirituality/religion, identity (e.g., sense of belonging) ... career ... goals)([0044]). The examiner notes Guzak, Gansca, 
Regarding claim 54, Guzak-Gansca-Albouyeh teach the method as applied above, wherein said reasoned input includes one category chosen from a group comprising understood, solve, recognize, sight, hear, smell, touch, and taste, and said reasoned input is not the same as emotional state input (Guzak - environmental input 185 can include images, video, and audio captured by an audio/video capture device 184 ... the environmental input 185 can include images/video of a face of a user 105, which is processed to discern a facial expression of the user 105 ... Environmental input 185 can include speech analyzed)([0037]; sight (e.g. video) input is not the same as emotional input (e.g. happy)). 
Guzak-Gansca-Albouyeh differs from the claim in that Guzak-Gansca-Albouyeh fails to teach the input is not the same as physical awareness input and location information input. However, Kaleal discloses of different physical awareness input (based on the information identifying the presence and/or status/level of various biomarkers, analysis component 212 can determine one or more characteristics associated with a state of a human body system of the user, such as whether the body system is in a healthy state or an unhealthy state)([0092]) and location information input (reception component 204 can receive information regarding a user's location using various known location determination techniques)([0082]). The examiner notes Guzak, Gansca, Albouyeh, and Kaleal teach a method for generating output based on user’s consciousness affect. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the input of Guzak-Gansca-Albouyeh to include location information input and physical awareness input of 
The combination of Guzak-Gansca-Albouyeh-Kaleal fails to teach the input is not the same as spiritual insight input. However, different spiritual insight input is taught by Gilley (The lifestyle companion system also can interview the user about non-health related topics, e.g., spirituality/religion, identity (e.g., sense of belonging) ... career ... goals)([0044]). The examiner notes Guzak, Gansca, Albouyeh, Kaleal, and Gilley teach a method for generating output based on user’s consciousness affect. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the input of Guzak-Gansca-Albouyeh-Kaleal to include spiritual insight input of Gilley such that the method includes spiritual insight input in generating a visual consciousness affect representation. One would be motivated to make such a combination to provide the advantage of factoring in intangible input in determining consciousness affect.
Regarding claim 55, Guzak-Gansca-Albouyeh teach the method as applied above, wherein generating a visual consciousness affect representation includes different emotional state input (Guzak - aggregator 132 can initially classify inputs 124 as being indicative of either positive emotions ... happy or ... negative emotions ... sad)([0022]; happy and sad are different input) and reasoned input (Guzak - environmental input 185 can include images, video, and audio captured by an audio/video capture device 184 ... the environmental input 185 can include images/video of a face of a user 105, which is processed to discern a facial expression of the user 105 ... Environmental input 185 can include speech analyzed)([0037]; sight (e.g. video) is different input). 
Guzak-Gansca-Albouyeh differs from the claim in that Guzak-Gansca-Albouyeh fails to teach the input is not the same as physical awareness input including one category chosen from a group comprising fit, not fit, energetic, tired, healthy, sick, hungry and full and location information input. However, Kaleal (based on the information identifying the presence and/or status/level of various biomarkers, analysis component 212 can determine one or more characteristics associated with a state of a human body system of the user, such as whether the body system is in a healthy state or an unhealthy state)([0092]) including one category chosen from a group comprising fit, not fit, energetic, tired, healthy, sick, hungry and full (how the user is feeling (e.g., sore, sick, energized, sad, tired, etc.))([0245]) and location information input (reception component 204 can receive information regarding a user's location using various known location determination techniques)([0082]). The examiner notes Guzak, Gansca, Albouyeh, and Kaleal teach a method for generating output based on user’s consciousness affect. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the input of Guzak-Gansca-Albouyeh to include location information input and physical awareness input of Kaleal such that the method includes location input and physical awareness input in generating a visual consciousness affect representation. One would be motivated to make such a combination to provide the advantage of providing additional tangible types of inputs in determining consciousness affect.
The combination of Guzak-Gansca-Albouyeh-Kaleal fails to teach the input is not the same as spiritual insight input. However, different spiritual insight input is taught by Gilley (The lifestyle companion system also can interview the user about non-health related topics, e.g., spirituality/religion, identity (e.g., sense of belonging) ... career ... goals)([0044]). The examiner notes Guzak, Gansca, Albouyeh, Kaleal, and Gilley teach a method for generating output based on user’s consciousness affect. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the input of Guzak-Gansca-Albouyeh-Kaleal to include spiritual insight input of Gilley such that the method includes spiritual insight input in generating a visual consciousness affect representation. One would be motivated to make such a combination to provide the advantage of factoring in intangible input in determining consciousness affect.
Regarding claim 56, Guzak-Gansca-Albouyeh teach the method as applied above, wherein generating a visual consciousness affect representation includes different emotional state input (Guzak - aggregator 132 can initially classify inputs 124 as being indicative of either positive emotions ... happy or ... negative emotions ... sad)([0022]; happy and sad are different input), reasoned input (Guzak - environmental input 185 can include images, video, and audio captured by an audio/video capture device 184 ... the environmental input 185 can include images/video of a face of a user 105, which is processed to discern a facial expression of the user 105 ... Environmental input 185 can include speech analyzed)([0037]; sight (e.g. video) is different input), and input includes one category chosen from a group comprising attraction, repulsion, calm, unrest, anticipate, remember, solitude, and congestion (Guzak - aggregator 132 can initially classify inputs 124 as being ... calm)([0022]).
Guzak-Gansca-Albouyeh differs from the claim in that Guzak-Gansca-Albouyeh fails to teach the input is not the same as physical awareness input and location information input. However, Kaleal discloses of different physical awareness input (based on the information identifying the presence and/or status/level of various biomarkers, analysis component 212 can determine one or more characteristics associated with a state of a human body system of the user, such as whether the body system is in a healthy state or an unhealthy state)([0092]) and location information input (reception component 204 can receive information regarding a user's location using various known location determination techniques)([0082]). The examiner notes Guzak, Gansca, Albouyeh, and Kaleal teach a method for generating output based on user’s consciousness affect. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the input of Guzak-Gansca-Albouyeh to include location information input and physical awareness input of Kaleal such that the method includes location input and physical awareness input in generating a visual consciousness affect representation. One would be motivated to make such a combination to provide the advantage of providing additional tangible types of inputs in determining consciousness affect.
(The lifestyle companion system also can interview the user about non-health related topics, e.g., spirituality/religion, identity (e.g., sense of belonging) ... career ... goals)([0044]). The examiner notes Guzak, Gansca, Albouyeh, Kaleal, and Gilley teach a method for generating output based on user’s consciousness affect. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the input of Guzak-Gansca-Albouyeh-Kaleal to include spiritual insight input of Gilley such that the method includes spiritual insight input in generating a visual consciousness affect representation. One would be motivated to make such a combination to provide the advantage of factoring in intangible input in determining consciousness affect.
Regarding claim 57, Guzak-Gansca-Albouyeh teach the method as applied above, wherein generating a visual consciousness affect representation includes different emotional state input (Guzak - aggregator 132 can initially classify inputs 124 as being indicative of either positive emotions ... happy or ... negative emotions ... sad)([0022]; happy and sad are different input) and reasoned input (Guzak - environmental input 185 can include images, video, and audio captured by an audio/video capture device 184 ... the environmental input 185 can include images/video of a face of a user 105, which is processed to discern a facial expression of the user 105 ... Environmental input 185 can include speech analyzed)([0037]; sight (e.g. video) is different input).
Guzak-Gansca-Albouyeh differs from the claim in that Guzak-Gansca-Albouyeh fails to teach the input is not the same as physical awareness input and location information input. However, Kaleal discloses of different physical awareness input (based on the information identifying the presence and/or status/level of various biomarkers, analysis component 212 can determine one or more characteristics associated with a state of a human body system of the user, such as whether the body system is in a healthy state or an unhealthy state)([0092]) and location information input (reception component 204 can receive information regarding a user's location using various known location determination techniques)([0082]). The examiner notes Guzak, Gansca, Albouyeh, and Kaleal teach a method for generating output based on user’s consciousness affect. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the input of Guzak-Gansca-Albouyeh to include location information input and physical awareness input of Kaleal such that the method includes location input and physical awareness input in generating a visual consciousness affect representation. One would be motivated to make such a combination to provide the advantage of providing additional tangible types of inputs in determining consciousness affect.
The combination of Guzak-Gansca-Albouyeh-Kaleal fails to teach the input is not the same as spiritual insight input including one category chosen from a group comprising hug, missing, energy, shield, flash, deja vu, presence, and universe. However, different spiritual insight input including one category chosen from a group comprising hug, missing, energy, shield, flash, deja vu, presence, and universe is taught by Gilley (The lifestyle companion system also can interview the user about non-health related topics, e.g., spirituality/religion, identity (e.g., sense of belonging) ... career ... goals)([0044]; spiritual (e.g. energy, universe, and presence (i.e. sense of belonging) is different input). The examiner notes Guzak, Gansca, Albouyeh, Kaleal, and Gilley teach a method for generating output based on user’s consciousness affect. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the input of Guzak-Gansca-Albouyeh-Kaleal to include spiritual insight input of Gilley such that the method includes spiritual insight input in generating a visual consciousness affect representation. One would be motivated to make such a combination to provide the advantage of factoring in intangible input in determining consciousness affect.


Response to Arguments
Applicant's arguments, see page 14 of applicant's remarks, filed September 23, 2021, with respect to the previous 35 U.S.C. §112 rejection have been fully considered and are persuasive. The previous 35 U.S.C. §112 rejection has been withdrawn.
Applicant's arguments, see pages 15-30 of applicant's remarks, filed September 23, 2021, with respect to the 35 U.S.C. §101 rejection have been fully considered and are persuasive. The 35 U.S.C. §101 rejection has been withdrawn.
Applicant's arguments with respect to claims 1, 51-59, and 70 have been considered but are moot in view of the new ground(s) of rejection.
Regarding claims 1 and 70, the applicant argues the combination of Guzak, Kaleal, and Gilley fails to teach “visually presenting a consciousness affect from a group comprising color, weather pattern, image, and animation”; the examiner respectfully disagrees. 
Guzak clearly disclose of visually presenting a consciousness affect (i.e. datum) including visually presenting an affect including images and the like for a given emotion datum “The output handler 254 can alter application output based upon datum 126. For example, handler 254 can generate text, images, sounds, and the like that correspond to a given emotion datum 126” ([0061]).

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for generating a visual consciousness affect representation based on inputs. 
20130018957A1
20140101247A1
20150268818A1
20170220578A1
9129008B1
9189797B2
Sentiment Analysis of Social Network Content
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YONGJIA PAN/Primary Examiner, Art Unit 2145